Citation Nr: 9927216	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of fusion of the right wrist, currently rated as 30 
percent disabling.  

Entitlement to a temporary total rating based on 
convalescence following hospitalizations in July and August 
1991, beyond October 1, 1991.  

Entitlement to a temporary total rating based on 
convalescence following hospitalization in February 1993, 
beyond March 22, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  

A March 1992 rating decision denied an extension of benefits 
under 38 C.F.R. § 4.30 for hospitalization in 1991 and an 
increased rating for right wrist fusion.   

Pursuant to the claim in February 1993, the RO denied a 
temporary total disability rating based on convalescence 
following hospitalization in February 1993, by rating action 
in August 1993.  A supplemental statement of the case was 
prepared on the issue in October 1993.  In February 1994, the 
veteran's representative submitted a statement to the effect 
that the veteran was appealing "both issues on appeal."  
Based on the original statement of the case in July 1992 
together with the supplemental statement of the case, the 
Board finds that these issues include an increased rating for 
the right wrist disability and total convalescent ratings for 
periods of hospitalization in 1991 and 1993.  When the case 
reached the Board and the veteran's representative filed 
further argument on the appeal in April 1996, the period of 
hospitalization in 1993 was explicitly included in the 
benefits sought.  

The case was remanded by the Board in May 1996 for extensive 
evidentiary development by way of additional orthopedic and 
neurologic rating examinations as well as obtaining other 
medical evidence that might have been relevant to the case.  
Specifically, the case was remanded for additional VA 
outpatient treatment records, clarification of the claim as 
to what periods of hospitalization and convalescence the 
veteran wanted extended for the purpose of temporary total 
disability evaluations assigned, an explanation by RO to the 
veteran regarding under what circumstances temporary total 
ratings are assignable, and the special orthopedic and 
neurologic rating examinations to determine the overall 
degree of service connected right upper extremity 
disablement.  

Specific instructions regarding the examinations were:  

1.  Both examiners were to express findings regarding: (1) 
pain caused by the disability; (2) weakness (muscle atrophy) 
caused by the disability; (3) limitation of motion due to the 
disability; (4) loss of sensation (nerve involvement) due to 
the disability; (5) tenderness produced by the disability; 
and (6) functional limitation which is the result of such 
disability.  

2.  Both of the examiners were to comment as to whether the 
disability was limited to the right wrist or whether it 
presently encompasses more of the right upper extremity. 

3.  Detailed findings were to be made, to include for all 
those disability criteria detailed under 38 C.F.R. Part 4, 
Diagnostic Codes 5214 and 5215 (1995).  For example, both 
examiners were to indicate whether there was unfavorable 
ankylosis of the wrist in any degree of palmar flexion or 
with ulnar or radial deviation

4.  The examiners were to record all pertinent complaints, 
symptoms, and clinical findings in full and comment on the 
functional limitations, if any, caused by the veteran's 
service-connected right wrist disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  

5.  It was requested that the examiners provide explicit 
responses to the following questions:
 
 (a) Did the service-connected disability involve only the 
joint structure, or did it also involve the muscles and 
nerves? If so, which ones?
 
 (b) What, precisely, were the manifestations of the 
veteran's right wrist disability (pain, limitation of motion, 
weakness, and so forth)?  If possible, the examiners were to 
comment on the impact of those manifestations on the 
veteran's ability to perform average employment in a civil 
occupation?  If the severity of these manifestations could 
not be quantified, the examiners were to so indicate.
 
 (c) The examiners were requested to explicitly comment on: 
whether any pain was visibly manifested on movement of the 
joints; the presence and degree of, or absence of, muscle 
atrophy attributable to the service-connected disability; the 
presence or absence of changes in condition of the skin 
indicative of disuse due to the service-connected disability; 
and the presence or absence of any other objective 
manifestation that would demonstrate disuse or functional 
impairment due to pain attributable to the service-connected 
disability.

The remand directed the RO to consider 38 C.F.R. § 
3.321(b)(1) (1995) in connection with the veteran's claim of 
entitlement to an increased evaluation for his right wrist 
disability; and consider all other applicable regulations, 
including 38 C.F.R. §§ 4.40 and 4.45 (1995), and court 
decisions.  In regard to 38 C.F.R. § 3.321(b)(1), the veteran 
was to be advised of the requirements for an extra-schedular 
rating and the types of evidence that would tend to establish 
entitlement.  

In July 1996, the veteran clarified that he was seeking 
additional total disability ratings based on surgery in both 
1991 and 1993.  

Following the receipt of additional medical evidence and VA 
joint and peripheral nerve rating examinations in August 
1996, the RO determined that the VA examinations were not in 
compliance with the remand.  Accordingly, the veteran was 
referred for another examination to address that part of the 
remand contained in #5, a, b, & c, above.  Following 
appropriate notification, the veteran failed to report 
without explanation.  The RO's notification to the veteran of 
the date, time and place of the special examination advised 
him that, if he failed to report, the VA might consider his 
claim without the benefit of evidence from the examination 
which might be material to the outcome of the claim.  In the 
supplemental statement of the case, he was advised of the 
provisions of 38 C.F.R. § 3.655 (1998), whereby a claim for 
an increase must be denied when a claimant fails to report 
for an examination scheduled in conjunction therewith.  The 
veteran has yet to respond except that the response of his 
representative acknowledges the failure to report but does 
not provide any explanation.  

The Board considers at this point that the RO attempted to 
comply with the objectives of the remand to the extent 
feasible.  

By rating decision in September 1998, service connection was 
granted for incomplete paralysis of the right median nerve as 
secondary to service connected residuals of fusion of the 
right wrist.  A disability evaluation of 10 percent was 
assigned.  A temporary total rating based on convalescence 
following hospitalization in February 1993 was granted to 
March 22, 1993.  The veteran was notified of this decision, 
with appropriate appellate rights, in October 1998.  

By rating decision in June 1999, a total compensation rating 
based on individual unemployability was denied.  It was noted 
that the RO had advised the veteran that another rating 
examination would be scheduled if he had had a valid reason 
for not reporting for the one that had been scheduled.  
Following appropriate notice, the veteran has not submitted a 
notice of disagreement, as yet.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  The veteran underwent right wrist fusion in July 1991 and 
hospital treatment for the surgical wound in August 1991; a 
convalescence rating under the provisions of 38 C.F.R. § 4.30 
and the relevant diagnostic codes, which were in effect at 
the time of the surgery, was effective July 12, 1991, and 
payment at the 100 percent rate to October 1, 1991.  

3.  The veteran is not shown to have required convalescence 
following surgery from October 1, 1991.  

4.  The veteran underwent VA inpatient surgical removal of 
the hardware from service connected right wrist fusion in 
February 1993.  

5.  By a rating decision of September 1998, a temporary total 
evaluation was assigned under 38 C.F.R. § 4.30 from the date 
of surgery in February 1993 through March 22, 1993, based on 
post-surgical convalescence.  

6.  The clinical evidence of record after March 22, 1993, the 
date of termination of the veteran's convalescent rating, 
shows that he continued to have an unhealed surgical wound 
requiring convalescence until May 1, 1993.

7.  The veteran failed to appear for additional rating 
examinations pursuant to his claim for an increased rating 
for residuals of the right wrist fusion without good cause 
shown, after having been advised of the legal consequences of 
such a failure to report.  


CONCLUSIONS OF LAW

1.  The requirements for a temporary total disability rating 
for convalescence following hospitalization in July and 
August 1991, beyond October 1, 1991, are not met.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.160(f), 
3.104(h), 4.30 (1998).  

2. The requirements for a temporary total rating based on 
convalescence following hospitalization in February 1993, to 
May 1, 1993, are met.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.160(f), 3.104(h), 4.30.  

3.  A rating in excess of 30 percent for residuals of right 
wrist fusion is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.326(a), 3.655, 4.71, Diagnostic 
Code 5214 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran sustained a 
fracture of the right wrist with resultant nonunion of the 
right lunate bone.  In November 1973, he underwent fusion of 
the right wrist (lunate) with bone chips from the right iliac 
crest.  In September 1974, he was hospitalized with right 
wrist pain mainly localized over the greater multangular 
navicular joint.  In October 1974, he underwent fusion of the 
greater multangular joint and between the greater and lesser 
multangular joints.  The bone graft was taken from the left 
iliac crest.  Degenerative joint disease of the right wrist 
was diagnosed.  

On a VA examination in October 1975, it was shown that the 
veteran was right-handed.  The right wrist was shown to be 
solidly fused in a favorable functional position.  X-rays 
showed postoperative right wrist changes to include narrowed 
intercarpal joint spaces and some secondary marginal 
sclerotic changes in some of the carpal bones.  Postoperative 
residuals of successful fusion of the right wrist for 
nonunion of a carpo-navicular fracture was diagnosed.  

The veteran was hospitalized by VA in July 1991 for increased 
pain and crepitus of the right wrist with tingling of fingers 
2-4 and swelling of the hand.  His right hand had a 30-degree 
extension lag in all fingers.  Sensation was decreased to 
light touch in the long finger of the right hand.  He 
underwent a right 2nd and 3rd carpometacarpal fusion 
procedure.  Specified hardware with screws was utilized.  A 
splint was removed and a short arm cast was applied.  His 
condition on discharge was termed fair.  The final diagnoses 
were residuals of right carpal fusion with osteoarthritis of 
the 2nd and 3rd carpometacarpal joints, residuals of limited 
intercarpal fusion (1975) and anesthesia of the digits 2-5 of 
the right hand with loss of abduction and adduction of all 
the fingers of the right hand.  

About a month later the veteran was hospitalized by VA again, 
in August 1991, with bleeding and pus coming from his fusion 
wound from the surgery in July 1991.  There was a small sinus 
consistent with a superficial wound infection on the dorsum 
of the distal right radius.  There was pain in the area.  
Except for the thumb and ulnar area of the 5th finger, the 
fingers of the right hand and distal 2/3 of the right forearm 
were anesthetic, although the area of the sinus was painful.  
X-rays showed the fusion hardware to be intact without 
evidence of bony change.  The bone graft harvest site from 
the previous surgery was noted.  He was placed in a splint 
and on intravenous cephalosporin.  He was started on dressing 
changes with topical Bactrim.  The wound never showed any 
signs of infection, other than erythema which resolved in 
clean granulation.  It reportedly healed rather quickly and 
re-epithelialized "nicely."  On a neurology consultation, 
there was no explanation for the unilateral polysensory 
stocking neuropathy in a non-anatomical distribution.  
Electromyographic studies were normal, although a reading of 
neurapraxia was made.  It was stated that the study was 
essentially normal.  His neurological examinations were 
reported as constantly changing during hospitalization.  The 
day before discharge, complete sensation was intact in the 
thumb, index and long fingers, but there was a loss of 
sensation in the ulnar border of the 4th and 5th fingers.  
His neurologic examination was described as normalizing.  The 
final diagnoses were status post right second and third 
carpometacarpal fusion, superficial wound infection of the 
right hand and neurapraxia of the right upper extremity.  

VA outpatient treatment records show that the wounds were 
healed without drainage but with subjective decrease in 
sensation in the ring and small fingers, dorsum and volar 
surfaces, on September 3, 1991.  Tenderness to palpation and 
with motion over the fusion site was elicited.  X-rays showed 
that the hardware was in good position with no sign of 
infection.  He was to return to a short arm cast with thumb 
spica.  There was no evidence of infection on September 15, 
1991.  On September 24, 1991, the veteran complained of 
numbness over the ring and small fingers, dorsal and palmar 
surfaces, from the fingertips to the wrist.  The physical 
examination showed no drainage or redness.  There was slight 
tenderness to palpation and some tenderness to motion.  X-
rays showed early healing at the index carpometacarpal and a 
small lucency at the middle carpometacarpal.  Healing fusion 
was assessed.  He was to continue with short arm cast 
immobilization.  

VA outpatient treatment records show that the veteran had 
some right ulnar neuropathy on October 22, 1991.  Clinical 
fusion was described.  There was decrease to light touch but 
with sensation present in the right ulnar nerve distribution.  
X-rays showed hardware and fusion to be intact.  He 
reportedly felt better than he did prior to surgery and was 
continuing to improve.  He apparently was wearing a removable 
wrist splint.  No heavy lifting was medically advised.  On 
December 3, 1991, he continued to complain of pain at the 
fusion site.  He stated that his symptoms were less than they 
were prior to the surgery.  It was stated that he might 
benefit form having the hardware (metal) out at some point 
about 12 months following the surgery.  It was expressed that 
he should wear a splint to decrease motion in the adjacent, 
unfused joints but he preferred not to wear a splint.  On 
December 23, 1991, he complained of right wrist weakness off 
and on when grabbing something and pain from the wrist to the 
shoulder was experienced.  The physical examination showed 
normal motor strength of the right upper extremity but 
decreased sensation.  Restriction of movement, possibly from 
the rim plate on his wrist, was assessed.  

VA outpatient treatment records dated in February 1992 show 
that the veteran's right wrist was tender over the hardware 
and that he had motion under the hardware.  In March 1992, he 
had decreased grip strength of the right hand.  There was a 
10-degree extension loss of the right long and index fingers.  
The assessment included possible carpal tunnel syndrome or 
entrapment of the radial nerve on the right.  Nerve 
conduction studies in May 1992 revealed possible ulnar nerve 
entrapment or compression in the right elbow region and right 
radial nerve involvement in the total picture of symptoms.  
In June 1992, repeated nerve conduction velocity studies were 
normal.  In July 1992, nonanatomic neuropathy with fusion and 
right upper extremity polyneuropathy were assessed.  

VA outpatient treatment records dated in January 1993 
indicate that the veteran showed a well healed fusion 
incision and point tenderness over the 3rd carpometacarpal 
joint.  X-rays showed pseudoarthrosis of the 3rd 
carpometacarpal joint.  Chronic right wrist pain was 
assessed.  A nuclear medicine report indicated that findings 
in the carpal metacarpal joints at the base of the 2nd and 
3rd digits in the right wrist were consistent with fracture, 
severe degenerative changes or loosening of the fixation 
device in that area.  Findings in the proximal portion of the 
right ulna possibly were due to degenerative changes.  He was 
scheduled for hardware removal.  

The veteran was hospitalized by VA on February 21, 1993, for 
removal of painful hardware from the dorsum of the right 
wrist.  Pain in the area was indicated.  He was very tender 
over the hardware and had pain on passive motion at the 
carpal metacarpal joints of the 2nd and 3rd metacarpals where 
the hardware was.  There was diffused decreased sensation on 
the dorsal and volar aspects of the thumb and first two 
fingers.  X-rays revealed an apparent pseudoarthrosis at the 
carpal metacarpal joints at the base of the 2nd and 3rd 
metacarpals.  He underwent removal of the hardware without 
complications.  Postoperatively, his neurological examination 
was unchanged.  The final diagnosis was painful retained 
hardware of the right wrist.  

VA outpatient treatment records show that the veteran was 
seen for his surgical wound having opened and bleeding on 
March 3, 1993.  This was the day after his sutures over the 
surgical wound had been removed.  The wound was tender to 
touch without other symptoms.  There was a 4 centimeter long 
surgical wound of the right wrist which was clean with a 
small amount of blood oozing and tender to palpation but with 
no warmth, erythema or signs of infection.  Status post right 
wrist fusion with wound dehiscence today and no sign of 
infection was the diagnostic impression.  On March 5, 1993, 
there was no active or passive motion of the right wrist.  
The skin edges of the wound were pulling apart with no 
drainage or erythema.  No infection was detected.  On March 
12, 1993, the wound edges were clean, without erythema.  
There was about a 3-centimeter by 1-centimeter open area.  He 
reportedly was doing well.  On March 17, 1993, he complained 
of severe pain in the right hand, diffusely, with swelling up 
into the arm intermittently.  The wound had remained clean 
with twice a day dressing changes.  The examination showed no 
significant swelling and healing of the wound secondarily, 
with no edema or discharge.  On March 29, 1993, he complained 
of increased right wrist pain since the hardware had been 
removed despite decreased swelling.  The wound reportedly was 
granulating well with dressing changes and postoperative 
wound breakdown.  Nerve conduction studies of the right hand 
were normal.  There was a 1/2 centimeter by 3-centimeter area 
of granulation tissue without erythema or fluctuance.  

VA outpatient clinical records dated in May 1993 show that 
the veteran complained of decreased sensation in the right 
median and radial nerves.  He still had pain in the area of 
the carpal metacarpal joints of the 3rd and 4th metacarpals.  
There was no motion.  Steroid injection of the carpal 
metacarpal joints had been requested.  There had been no 
relief.  In August 1993, chronic pain of the right wrist and 
decreased sensation of the medial and radial nerve 
distribution were indicated.  It was noted that nerve 
conduction studies had been normal.  He was using a splint 
and a transcutaneous nerve stimulator unit (TENS).  There had 
been no improvement with the posterior interior nerve block.  
The examination revealed right thenar atrophy, decreased 
sensation of the medial and radial nerve, decreased strength 
in the medial, radial and ulnar areas, pain on dorsiflexion 
of the wrist and tenderness over the carpal metacarpal 
joints.  X-rays revealed that the wrist was well fused.  

The medical record associated with an award of Social 
Security disability benefits in December 1993 showed that the 
veteran was suffering from the inability to use his right 
hand due to right wrist fusion with pain and numbness.  He 
reportedly had had increasing numbness of the thumb, first 
and second fingers of his right hand.  He had to wear a right 
wrist brace at all times.  

On a VA orthopedic examination in August 1996, the veteran 
complained of right wrist pain with numbness and weakness of 
the right hand.  He used a dorsal custom-molded splint with 
immobilized the thumb, index and long fingers.  It went along 
the dorsum to the elbow.  He complained of pain going up the 
arm.  The physical examination showed a 5-centimeter 
transverse dorsal incision in the area of the carpus, an 11 
centimeter dorsal oblique incision running across the dorsal 
forearm, and a 3-centimeter longitudinal dorsal incision over 
the distal radial region; all were well healed.  There was 
decreased sensation to pin prick along the radial and 
mediodorsal distributions.  The ulnar distribution appeared 
to be "OK."  There was no thenar, hypothenar or 
interosseous atrophy.  Volar and dorsiflexion of the right 
wrist was at 0 degrees.  Pronation was to 90 degrees.  
Supination was to 75 degrees.  Radial deviation was to 5 
degrees.  Ulnar deviation was to 10 degrees.  His fingers on 
the right could be brought to within 3 centimeters to the 
palmar crease.  Forearm circumference at its greatest girth 
was 1/2 centimeter greater on the right than on the left.  X-
rays showed bony fusion of the radiocarpal and intercarpal 
joints, except for the triquetrum pisiform and the hamate.  
The impression was status post arthrodesis of the right wrist 
with multiple re-operations for episodes of non-union, with 
complete union, residual sensory changes along the radial 
nerve distribution, a tendency to limit right hand use 
requiring strength without muscular atrophy, and primarily 
muscular pain.  

A VA peripheral nerve examination in August 1996 showed the 
veteran's complaints of radiating pain of the right arm up to 
the neck that lasted for seconds.  Mild hypothenar atrophy on 
the right was described.  He was unable to flex or extend the 
right wrist, as it was fixed.  There was decreased strength 
of flexion of the 2nd and 3rd digits of the right hand to 
4/5.  There was a 4/5 decreased in thumb opposition strength.  
There was a 4/5 decreased strength in extension of the 
fingers of the right hand.  A right median nerve injury was 
suggested by the distribution of sensory loss and weakness.  
Some ulnar involvement was also suggested by hypothenar 
atrophy and intrinsic hand muscle weakness.  The diagnosis 
was median nerve injury secondary to trauma and subsequent 
surgical repair complications.  

Legal Criteria

A claim for a temporary total convalescent rating is defined 
as a claim for an increase. 38 C.F.R. § 3.160(f).  A total 
(100 percent) disability rating will be assigned, without 
regard to other provisions of the rating schedule, following 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release, effective from the date of 
hospital admission or outpatient treatment, and continuing 
for a period of one, two or three months from the first day 
of the month following such hospital discharge or outpatient 
release if the treatment of a service-connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  Extensions of one, two 
or three months beyond the initial three months may be made 
under paragraph (1), (2) or (3).  In addition, approval may 
be obtained for extensions of one or more months up to six 
months beyond the initial six-month period, under paragraph 
(2) or (3).  38 C.F.R. § 4.30.

Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital for the period in question.  38 C.F.R. § 
3.401(h)(2), 4.30.  An extension of the total convalescent 
rating is available up to one year from the initial date of 
hospitalization.  38 C.F.R. § 4.30(b).  

Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations. 38 
C.F.R. § 3.326(a).

38 C.F.R. § 3.655 provides, in essence, that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with a claim for an increased 
rating, and entitlement or continued entitlement to the 
benefit cannot be established without a current VA 
examination or reexamination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Those provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  

Impairment of the radius as manifested by nonunion in lower 
half, with false movement and loss of bone substance ((1 inch 
(2.5 cm.) or more)) and marked deformity, is assigned a 40 
percent evaluation for the major arm.  Without loss of bone 
substance or deformity, a 30 percent evaluation is assigned 
for the major arm.  When impairment of the radius is 
manifested by nonunion in upper half, a 20 percent evaluation 
is assigned. For malunion of the radius, with bad alignment, 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm (0 degrees) warrants a 10 percent 
evaluation.  Code 5215.  Normal range of wrist motion is 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I.  

Impairment of the ulna with malunion and bad alignment is 
rated as 10 percent disabling.  Nonunion in the lower half is 
rated as 20 percent disabling.  Nonunion in the upper half 
with false movement without loss of bone substance or 
deformity is rated as 30 percent disabling for the major 
side.  Nonunion in the upper half with false movement and 
loss of bone substance (1 inch/2.5 centimeters) and marked 
deformity is rated as 40 percent disabling for the major 
side.  Code 5211.  

Diagnostic Code 5214 provides that if there is ankylosis of 
the wrist of the major extremity that is favorable in 20 to 
30 degrees of dorsiflexion, a 30 percent evaluation is for 
assignment.  Ankylosis in any other position, except 
favorable, is rated as 40 percent disabling for the major 
wrist.  Diagnostic Code 5213 provides for impairment of 
supination and pronation, with a 20 percent evaluation being 
assigned for loss of supination and pronation (bone fusion) 
with the major hand fixed near the middle of the arc or 
moderate pronation.  Limitation of pronation with motion loss 
beyond the middle of the arc for the major hand is rated as 
30 percent disabling.  When the major hand is fixed in 
supination or hyperpronation, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5213.    

Scars, other than disfiguring head, neck, or facial scars, or 
residuals of second or third degree burns, are rated based on 
healing, symptomatology, or on impairment of function of the 
part affected.  A 10 percent rating is warranted for a scar 
which is poorly nourished with repeated ulceration, or for a 
scar that is tender and painful on objective demonstration.  
Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  

Analysis

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Convalescence in 1991

Beginning on July 12, 1991, the veteran was hospitalized by 
VA first for a carpometacarpal fusion procedure and then, on 
August 13, 1991, for treatment of an infection of the 
surgical wound.  Convalescence from the surgical procedure of 
the fusion and then recovery from the infection of the wound 
is shown to have occurred up to October 1, 1991.  Prior to 
discharge in August 1991, the infection had resolved with 
treatment and the skin in the area was healing.  The 
neurological findings in the right hand were mixed but not 
indicative of any particular recuperative process.  Even so, 
his neurological status was termed as normalizing upon 
hospital discharge.  In September 1991, the surgical wounds 
were described as healed without drainage.  Decreased 
sensation and tenderness in the area of the wounds or from 
the wounds were described.  The fusion hardware was in good 
position and uninfected.  The fusion was shown by X-ray to be 
healing.  He continued with a short arm cast immobilization.  

The clinical records in October 1991 show that clinical 
fusion had been achieved.  The veteran was wearing a 
removable wrist splint.  There was no sign or symptom of 
ongoing convalescence from the procedure and the wound 
complications that had occurred in July and August 1991, 
beyond September 1991.  His short arm cast apparently had 
been removed and the fusion was healed.  There remained 
neurologic and musculoskeletal symptoms from the underlying 
right wrist disability, but this was not indicative of 
ongoing surgical convalescence.  In other words, he was shown 
to have recuperated from the immediate effects of the 
surgical fusion of the right wrist by October 1, 1991.  
Accordingly, an extension of the convalescent rating on and 
after that date would not be in order.  


Convalescence in 1993

Based on the clinical findings of difficulties with the 
surgical fusion hardware of the right wrist in early 1993, 
the veteran was hospitalized by VA on February 21, 1993, for 
removal of the surgical hardware.  He underwent such removal 
without complications but the surgical wound from such 
removal opened and this complication required treatment in 
March 1993.  Infection did not ensue.  No drainage or 
erythema from the wound developed.  The wound continued to 
heal without event during March 1993.  There continued to be 
no discharge or edema associated with this healing status.  
Nevertheless, on March 29, 1993, there continued to be an 
area of 1/ 2 centimeter by 3 centimeters of granulation 
tissue indicating an ongoing healing process in the surgical 
wound.  Dressing changes apparently continued to be required.  
The next dated clinical report in May 1993 indicated no 
symptoms from the surgical wound.  

The convalescent rating based on the February 1993 period of 
hospitalization for surgical removal of the fusion hardware 
was continued by the RO for one month, to March 22, 1993.  
The clinical evidence shows that the surgical wound had not 
completely healed by March 29, 1993, and continued to require 
dressing changes over granulating tissue that could be 
specifically measured.  Under these circumstances, with no 
additional clinical evidence dated in April 1993 of record, 
or apparently obtainable, but with no clinical indication 
that the surgical wound had not healed until May 1993, the 
Board finds that the requirements for another month's 
extension of the convalescent rating based on 
hospitalization, surgery and an incompletely healed surgical 
wound is warranted, to May 1, 1993.  

Increased Rating-Status Post Right Wrist Fusion (Code 5214)

The veteran failed to report without good cause shown for 
part of the examination required by the Board's remand in May 
1996.  While he did appear for one part of the examination 
conducted by VA in August 1996, the RO evaluated the findings 
of that examination and determined that it did not fulfill 
all of the requirements needed in order to comply with the 
remand and for an adequate examination for rating purposes.  

The RO attempted to schedule examinations in 1998, but the 
veteran failed to report.  The RO also informed the veteran 
in separate communications of the importance of attending the 
examination.  There is no indication that any of the notices 
were returned as undeliverable.  

The aforementioned communications were mailed to the veteran 
from the RO, but they had not been returned as undeliverable.  
See Jones v. West, 12 Vet.App. 98 (1998).  The Board finds 
that the veteran failed to report without good cause for the 
required examination that was scheduled by the RO in 
compliance with the Board's remand.  See Dusek v. Derwinski, 
2 Vet.App. 519 (1992); 38 C.F.R. § 3.326.  Therefore, the 
Board is required by pertinent regulation to deny the instant 
claim.  38 C.F.R. § 3.655.  The procedural prerequisites have 
been fully satisfied by the RO's communications.  The veteran 
himself failed unilaterally to cooperate in the development 
of his own claim.  The Board is mindful that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet.App. 190, reconsideration denied, 1 Vet.App. 406 (1991) 
(per curiam).  Therefore, the appeal is denied.   


ORDER

An increased rating for postoperative residuals of fusion of 
the right wrist is denied.  

A temporary total rating based on convalescence following 
hospitalizations in July and August 1991, beyond October 1, 
1991, is denied.  


A temporary total rating based on convalescence following 
hospitalization in February 1993, to May 1, 1993, is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals







